Citation Nr: 1203923	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected gout.




ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from February 1970 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision that declined to reopen the claims of service connection for erectile dysfunction and gout.  

In June 2010, the Board reopened both claims.  The Board then granted service connection for gout and remanded the reopened claim of service connection for erectile dysfunction for additional development.  

A June 2010 rating decision effectuated the grant of service connection for gout and assigned an initial 20 percent rating.  In December 2010, the Veteran indicated he was not satisfied with the initial rating assigned for the service-connected gout.

The issue of an initial higher rating for gout addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology attributable to erectile dysfunction beginning in years shortly after service. 

3.  The currently demonstrated impotence is not shown as likely as not to have been caused by a service-connected disability including coronary artery disease, rated as 100 percent disabling since December 22, 1998 or low back disability manifested by degenerative disc, rated as 40 percent disabling since November 13, 2001.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The October and November 2005 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.  

Although he was not given notice regarding disability ratings and effective dates of awards, the Veteran is not prejudiced by this omission since such notice is only critical if service connection is granted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A  (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded VA examinations, and nexus opinions were obtained.  


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service- connected; and (3) competent evidence of a nexus between the two. 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


Analysis

The Veteran's service treatment records are negative for complaints or findings referable to erectile dysfunction.  The records show that he underwent a partial bilateral vasectomy in June 1982 and was treated in 1990 for a new onset of left groin pain that had be ongoing for 3 days.

In an April 1991 rating decision, the RO granted service connection for hypertension and low back strain.  

In an August 1999 rating decision, the RO granted service connection for coronary artery disease.  

In June 2001 and May 2001 private treatment records, the Veteran was noted to have complained of pain that included his head, neck, shoulder, low back and leg.  He also reported that his pain impaired his sexual desire and functioning.  

On October 2004 VA examinations, the Veteran reported that his sexual dysfunction began in 2001.  His medical history noted that he was impotent and that it was not due to surgery.  

The VA treatment records from 2005 to 2010 continued to reflect a diagnosis of erectile dysfunction.

In an August 2005 statement, the Veteran asserted that his erectile dysfunction was due to the service-connected coronary artery disease, hypertension and degenerative disc disease of the lumbar spine, his prescribed medications (beta blockers, atenolol, and lisinopril), his cholesterol lowering medication, and his partial vasectomy.  

In a March 2007 statement, the Veteran reported that he had experienced continuing erectile dysfunction since he was in service, but did not discuss this type of problems at that time.  

With respect to the Veteran's current assertion, he is found to be competent to report the symptoms he experiences.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

The Veteran, as might be expected, has provided differing information as to the onset of his problems involving erectile dysfunction.  At a September 2009 VA examination, the Veteran reported the onset of symptoms in 1993 or 1997, a few years after his long service.   He also reported having some vague problems with sexual functioning in 2001 and 2002 due to pain including back pain.  

On review, these statements are found to be credible in relating the onset of his initial problems to a time shortly after service.  

In support of his claim, the Veteran has submitted nexus evidence, information on prescription side effects, and internet information on erectile dysfunction.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

An April 2009 letter from a private physician stated that the Veteran developed erectile dysfunction due to his chronic medical disease that included diabetes mellitus, hypertension, coronary artery disease, gout and hyperlipidemia. 

The information provided concerning his lisinopril and atenolol prescriptions stated that one of the unlikely side effects was decreased sexual ability.

The submitted internet information defined erectile dysfunction (male impotence) and stated that it was a common condition that affected over 50 percent of men to some degree.  

The identified possible causes of impotence were noted to be diabetes mellitus, high blood pressure, vascular disease, medications used for prostate problems, cholesterol-lowering medication, antidepressants, heart disease, nervous system disorder, depression, smoking, drinking, and unwanted side effects of some medications.  

It is pertinent to note that the Veteran's service-connected disabilities include those manifested by coronary artery disease with hypertension, status post myocardial infarction, rated as 100 percent disabling beginning on December 22, 1998 and degenerative disc disease, lumbar spine with history of lumbar strain, rated as 40 percent disabling, beginning on November 13, 2001.  

The record also contains two excellent medical opinions that are against the claim.  

At a September 2009 VA examination, the Veteran reported developing erectile dysfunction after being placed on atenolol and worsening after his heart attack.  The claims file was reviewed by the physician who opined that the Veteran's erectile dysfunction was less likely as not caused by or the result of coronary artery disease/hypertension/ medications.  

The rationale was that there was no documentation showing the onset of the erectile dysfunction with the acute myocardial infarction or due to treatment with beta blockers.  

Further, the Veteran was noted not to currently be under a beta blockade, which indicated that he was either not taking the medication or was taking a sub-therapeutic dose.  In either case, the physician stated that it was problematic to assert that beta blockers would cause erectile dysfunction under such circumstances.  

Further, the Veteran was noted not to have had any documented myocardial ischemia on any functional studies, including the most recent stress test that was normal.  The physician opined that the Veteran's diabetes mellitus was the most likely source of his erectile dysfunction.  

At a June 2011 QTC VA examination, the Veteran reported that his erectile dysfunction started in 2004 and denied having any trauma to the genitals or genitourinary system.  He also denied having any residual symptoms following the partial vasectomy in 1982.  

The physician reviewed the claims file including the medical opinions and noted that, even though the beta blockers were discontinued, the Veteran's erectile dysfunction did not improve.  The physician added that there was no indication that the Veteran had erectile dysfunction following the vasectomy during service.  

The opinion was that it was less likely than not that the erectile dysfunction was due to an injury or illness of the Veteran's period of active service or was otherwise caused or aggravated by a service-connected disability.  

Significantly, this examiner added that a back disability with intervertebral disc disease would be the likely cause of the erectile dysfunction, but there is no diagnosis of this in the medical records.  

The physician opined that it was less likely than not that the erectile dysfunction had its clinical onset during service or was caused or aggravated by a service-connected disability or medication used in treatment thereof.  

This examiner added that there was a small possibility that the erectile dysfunction was the result of the side effects of beta blockers, which the Veteran used in the past.  However, he noted that the discontinuation of the beta blockers should have resolved this problem if this was what caused the erectile dysfunction.  Since the Veteran's erectile dysfunction continued, it was less likely than not that this medication caused the problem.  

It was also noted that the vasectomy during active duty less likely than not caused the erectile dysfunction since the onset of dysfunction was delayed for a significant period of time following the procedure.  Had this been the cause, according to the examiner, it would most likely have been manifested at an earlier time.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

To the extent that there is competent medical evidence both for and against the Veteran's claim, it is difficult to identify one opinion as controlling for the purpose of deciding this matter.  

Moreover, in light the Veteran's credible lay assertions regarding his erectile dysfunction since service and the nature and severity of the service-connected coronary artery disease and low back disc disease during this period, the Board finds the evidence to be in relative equipoise as to claim of service connection on a secondary basis.   

Accordingly, on this record, the current erectile dysfunction is shown as likely as not to have been caused by service-connected disability.  

In resolving all reasonable doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.  


ORDER

Service connection for erectile dysfunction is granted.


REMAND

As noted, service connection was granted for gout and an initial 20 percent rating was assigned in a June 2010 rating decision.  

In December 2010, the Veteran submitted additional evidence related to the severity of his service-connected gout along with a statement that he had been incapacitated for years as a result of the disability.

The Board construes this statement as a timely Notice of Disagreement (NOD) pertaining to the initial rating assigned.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant). 

The RO has not issued a Statement of the Case (SOC) as to this matter.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this additional matter must be REMANDED to the RO for the following action:

The RO should furnish a fully responsive SOC as to claim for an increased rating for the service-connected gout to the Veteran who also should be advised that a timely Substantive Appeal must be filed in order to perfect the appeal of this matter to the Board.  Further action as to this matter should only be undertaken if a timely Substantive Appeal is submitted by the Veteran.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


